Title: To Thomas Jefferson from William Tatham, 17 January 1809
From: Tatham, William
To: Jefferson, Thomas


                  
                     Sir,
                     Norfolk Jany. 17th. 1809.
                  
                  A few days ago, in conversation with an Officer of high standing in the Naval Department, with whom I had held Considerable intercourse, and mutual opinion in the auxiliary mode of defence by Gun-boats, during the affair of the Chesapeake, he intimated such a change of sentiment in favor of increasing the navy for the purposes of external service, and treated the former system so lightly, as to induce me to suppose his apparently changed ideas may, in some degree, have influenced that Department towards the neglect of the proposed Canals from Kempsville to Lynhaven & to the North landing—at the head of North river of Currituck, not North river of Albemarle Sound, which some persons have confounded with it, for want of a more correct topographical knowledge.
                  In hopes of being able to reach the Federal City, and believing this topic to be of the utmost importance to the prosperity & protection of the United States; knowing from my own personal intercourse & investigations that very few of our Citizens, especially those high in office, are minutely acquainted with these interesting premises; knowing also that they are not correctly laid down in any published Maps or Charts; still more, believing that there are too many individuals (even in Congress) who make mock of the public good where it stands in competition with their own pockets in private speculation; and aware of the public advantages which may be derived from my having anticipated those precautionary measures which appear to be overlooked in search of more distant & extensive concerns, I have (at the expence of near four Thousand dollars, and at the risk of my private ruin) prepared myself for submitting to the President of the United States a detail very far beyond what I have judged necessary, for Legislative purposes, in procuring from the General Assembly of this Commonwealth the requisite authority for operations by the Executive of the General government; which subject is now before the house, & voted reasonable on the second reading.
                  The Report of the Committee, however, appears to have ommitted that very essential point, a latteral branch to Lynhaven, on which head my written communications, and printed pamphlets, heretofore transmitted to the President and heads of Departments &c, will have been sufficiently explicit, for all ends which should be known to others than those admitted in Cabinet Council: and therefore, circumstanced as I am, I trust Sir you will not deem it an intrusion beyond the right of a zealous & active Citizen, if I continue to urge such motives as induce me to persist in enforcing the measures of safety I have so repeatedly proposed.
                  The enterance of the Capes of Virginia, Sir, is (what the Indians emphatically term) The great Door of the Country: it is that grand & central Estuary through which maritime nations always assail the Capitol of the United States. Lynhaven Bay is the Stronghold of their larger ships while the great navigable streams of the Chesapeake & those which fall into Hampton road, enable them to distribute their smaller vessels, offensively, through many hundred miles expanse of our Country, on various projects & pretexts, all of them fraught with discordant mischief & tending to employ a tenfold force on the defensive, to run this Country to a tenfold expense, and to compel the marching, countermarching, fatigue, disgust, & dissatisfaction of our troops, without even risquing an action.
                  Now to oppose these Evils, & the ill consequences which flow from them, (appart from the advantages of deriving revenue, mutual accommodation, popular fraternity, common intercourse, & general Union) nature has furnished (her quota, at least) of a means of defence & which She seems to have given to the United States exclusively; for but little of the works of Art are requisite to complete a Coastwise Navigation internally, from Boston to Beaufort in North Carolina: which, with some little increase of proportionate expence, may be afterwards extended, inland & inshore, from the Gulph of St. Lawrence to Louisiana & Mexico.—And, in regard to the more immediate safety of the Coast & interior Country, from Cape Fear to the head of the Chesapeake inclusively, Nature has been so bountiful to us that about twelve to fifteen miles of Canal, with some trifling deepening, will enable our Gun-boat force to pass & re-pass unmolested, although the most powerful fleet of European Tyrants were at Anchor in Lynnhaven Bay: And, without lessening the views of those who wish to come in competition with the British navy—as to the power & size of our Fleets, or without deeming it necessary to depend entirely on Gun boats for any contemplated victory to be obtained in Lynhaven bay, may we not rationally promise ourselves an adequte return for our trouble & expence—if 1st.—we can annoy them at their primary anchorage,—if 2dly.—we can retreat (even from disaster) to the timeous defence of Norfolk, in eighteen miles while they have to approach it at the distance of fifty miles—if 3dly—We can be in a condition to pass & repass, at will, the strongest position they can occupy in the Chesapeake; thereby commanding the Flank or rear of all their smaller force & detachments, thus reducing our Armies of disposable troops to a smaller number—if 4thly. We can pass those troops without fatigue wear & tear, or the expensive incumberance of Waggons, from one end to the other of this extensive continent.—if 5thly. we can embody the maritime or military force of Pennsylvania, Maryland, Virginia, & Carolina, at a favorable rendezvous near the enterance of the Chesapeake by Tellegraphic signal.—if 6thly.—We can retreat from ultimate disaster at Norfolk, into the inland Seas of North Carolina;—and, if 7thly.—Our Gun-boats can keep two hundred miles of that coast clear of an Enemy, by defending a few inlets where the deepest channel does not afford more than seven feet water?—
                  Perhaps Sir, it might not be impossible (appart from commercial considerations, added to those Revenue & Finance) to submit to the Executive reflexion a few farther questions (heretofore hinted at on the subject of a maritime Infantry establishment, floating Batteries &c, fraught with maritime military & political expediency; but it is of more instantaneous importance to the public interest and safety to call to the notice of Administration another view of the subject presented in the interference of certain private designs which are now on the tapis, in competition with the major plan which I have had the honor to offer and forward in the Virginia Legislature; a few individuals, Sir, have proposed to me repeatedly a plan which would partially answer the ends of Carolina intercourse; which might occasionally answer the purposes of military conveyance indeed; and (which is of more immediate importance to myself & those dependent on me) would rescue me from starving on the tedious expectations of virtuous industry & uniform perseverance. 
                  You and I, Sir, possess an experimental knowledge of public commotions in the year 1776; and, if common understanding can be supposed to gain knowledge by so long an apprenticeship to the art & mystery of public Economy, ought we not to appreciate the lessons of that period above all earthly considerations?—We know the unfortunate propensity of Virginians—to be satisfied with make-shifts, and never to render any thing perfect while such a substitute is at hand: I have my fears, Sir, that if so partial a facility as a substitute now contemplated by rail road should be completed on private funds, that this temporary accommodation may put Government also into a lethargy from which nothing will rouse them, till the absolute necessity of repelling our invaders will render the revival of Mr. Gallatins measures more expensive, & still more difficult to execute. 
                  I have the honor to be with high consideration, Sir, Yr. Obt. H St
                  
                     Wm Tatham 
                     
                  
                  
                     P.S.—Permit me also, Sir, to hazard, a still farther suspicion, which occupies much of my apprehension: it is thus—From a tollerably correct knowledge of the military Topography, & maritime Hydrography of the Coast & Inlets, of the Country and Environs surrounding Norfolk, with some little experience in military operations, I consider every principle on which that Port can be fortified as incomplete without the help of the Naval Canals explained in my two late Pamphlets; and, if the apprehension that a sudden European invasion will either subject Norfolk to be burnt or garrisoned a second time be well grounded is it not equally so that we should make every exertion to render it secure, before the pending rupture may so far approach as to render it afterwards impossible? 
                     I repeat, Sir, that I have the honor to be, faithfully Yr. Obt. H St
                  
                  
                     Wm Tatham 
                     
                  
               